DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the multiple chamfered edges as in Claim 8 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, and 9-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Watson, et al. US6484822.
Watson, et al. teaches a drill bit 10 for removing subterranean formation material in a borehole, comprising:
a bit body 14 comprising a longitudinal axis (along the longitudinal direction in Figure 2);
at least one blade 28 extending radially outward from the longitudinal axis along a face region (shown in Figure 3) of the bit body and extending axially along a gauge region 28 of the bit body; and a single cutting element 62 on the at least one blade in the gauge region, the cutting element located proximate to an uphole edge 56 of the at least one blade in the gauge region;

The cutting element is mounted on the at least one blade at a back rake angle in a range extending from about 85 degrees to about 90 degrees (the cutter 62 is held at a 90 degree backrake angle).
The cutting element is radially recessed (inside groove 60) relative to an outer diameter of the drill bit.
The cutting element is radially recessed relative to the outer diameter of the drill bit by a distance in a range from about 0.010 inch (0.254 mm) to about 0.100 inch (2.54 mm) (Column 2: 15-17 describes a range of 0.2-0.5 mm, which is within the claimed range, wherein 0.2 mm is considered to be “about 0.254 mm) .
The cutting element comprises a superabrasive table 79 on a substrate 80 (Column 4: 55-63), and wherein the cutting element is mounted on the at least one blade such that at least a portion of the superabrasive table of the cutting element extends radially beyond an outer surface of the at least one blade in the gauge region as shown in Figure 2.
At least a first portion (the groove shown in Figure 2) of the blade in the gauge region is recessed relative to a second portion (the body part of 29) of the at least one blade in the gauge region, the first portion located uphole (towards the top) relative to the second portion, and wherein the cutting element is mounted in the first portion of the at least one blade.
The cutting element is mounted adjacent a rotationally leading edge (shown in Figure 1) of the at least one blade.

The at least one cutting element on the at least one blade in the gauge region, the at least one cutting element located in an upper quartile (it’s towards the top of the gauge region) of the at least one blade in the gauge region such that a remainder of the gauge region beyond the upper quartile is free of cutting elements mounted thereon as shown in Figure 2.
The at least one cutting element is radially recessed (as shown in groove 58 in Figure 2) relative to an outer diameter (defined by the surface 29) of the bit body.
The at least one cutting element comprises a superabrasive table on a substrate, and wherein the cutting element is mounted on the at least one blade such that at least a portion of the superabrasive table of the cutting element extends radially beyond an outer surface of the at least one blade in the gauge region.
A cutting face (labeled in Figure A below) of the at least one cutting element extends radially beyond outer surfaces of the blade in the gauge region.

    PNG
    media_image1.png
    178
    399
    media_image1.png
    Greyscale

Figure A: Annotated Figure 2
A method of drilling a borehole in a subterranean formation, comprising:

engaging a sidewall (the bottom of 30) of the borehole with at least a portion of a gauge region (as shown in Figure 6) of at least one blade of the bit, the gauge region as described above; and
increasing a tilt angle (Column 5: 53-62) of the bit such that the cutting element and the remainder of the gauge region are consecutively engaged with the sidewall of the borehole with increasing tilt angle.
Increasing the tilt angle of the bit comprises increasing a lateral force (by changing the angle, as described in (Column 5: 53-62) applied on the bit in a direction substantially perpendicular to the longitudinal axis such that the cutting element and the remainder of the gauge region consecutively engage the sidewall of the borehole and such that side cutting exhibited by the bit is initially minimal and substantially constant and subsequently increases in a substantially linear manner with increasing lateral force as an increasing volume of the cutting element engages the sidewall of the borehole.
Increasing the lateral force applied on the bit such that side cutting exhibited by the bit is initially minimal and substantially constant comprises maintaining a substantially constant volume of the cutting element in contact with the sidewall of the borehole with increasing applied lateral force (wherein this is interpreted to include the sidewall engagement during directional changes for at least a set period of time).
Increasing the lateral force applied on the bit such that side cutting exhibited by the bit is increased in a substantially linear manner (wherein the directional drilling shown in Figure 9 shows lateral force applied by tilting head 88 with increasing lateral 
Increasing a lateral force applied on the bit in a direction substantially perpendicular to the longitudinal axis such that side cutting exhibited by the bit is subsequently maximized and substantially constant after increasing side cutting exhibited by the bit in the substantially linear manner (wherein the increase of side cutting is necessarily linear as a constant force or axial tilting is required to tilt the bit as shown in Figure 6) and such that substantially an entire volume of the gauge region (including the surface area of the cutter and gauge in the depth) engages the sidewall of the borehole.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watson, et al. alone.
Watson, et al. teaches the invention substantially as claimed, as described above, but does not teach the cutting element is radially recessed relative to the outer diameter of the drill bit by a distance of about 0.025 inch (0.635 mm).
Watson, et al. does teach that the cutting element is radially recessed relative to the outer diameter by a distance of 0.5 mm (Column 2: 15-17), which is near the claimed 0.635 mm.
It would have been obvious to a person having ordinary skill in the art at the time of the instant invention to modify Watson, et al. to have a similar range as claimed, since it has been held that overlapping, approaching, and similar ranges are obvious. See MPEP 2144.05(I): OVERLAPPING, APPROACHING, AND SIMILAR RANGES, AMOUNTS, AND PROPORTIONS.
Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watson, et al. in view of Pope US2006/0157286.

Pope teaches that it is known in the art for a superabrasive table 120 in a cutter 138 mounted in a gage region of a drill bit to have chamfered edges (154 and 152) shown in Figure 18 that extend radially beyond the outer surface that the cutter is mounted to as shown in Figure 25.
It would have been obvious to a person having ordinary skill in the art at the time of the instant invention to modify Watson, et al. in view of Pope to include a chamfered or multiple chamfered edges to provide a relief feature ¶0043 of Pope.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Beuershausen, et al. US6321862 teaches a rotary drill bit with blades, with a gauge region 270 with a single cutter 274 in a recess.




Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taras Bemko (Acting SPE) can be reached on 571-270-1830.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner is teleworking full time outside of the Washington DC area.  It is strongly recommended that interviews be conducted telephonically, as availability for in-person interviews are extremely limited.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/CATHLEEN R HUTCHINS/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        
/C.R.H/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        4/6/2021